COOPER, District Judge.
This case was tried before Special Master Tomas I. Nido, Esq. A record was made of the testimony before the Special Master and in due time he filed his Report including his Findings of Fact. The case was then set down for trial to take such additional evidence as the parties might produce. Neither party produced any additional evidence. On the basis of the Master’s Report and the evidence in this case, I make the following:
Findings of Fact.
1. None of the plaintiffs worked for the defendant any hours in excess of those appearing from the weekly pay-roll cards signed by each of the plaintiffs during the period covered by the complaint.
2. Plaintiffs were paid in full including overtime, under the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., for all hours worked for defendant at rates not less than those established by law. In making this Finding of Fact I have included as payment to the plaintiffs the sum of $305.82 deposited with the Clerk of this Court by the defendant on July 24, 1944, which covers amounts due to plaintiffs from defendant in the sum of $152.91 plus an equal amount as liquidated damages, all resulting from minor discrepancies in the payrolls during the period covered by the complaint.
3. The rest periods established by the defendant during the period of the complaint were in fact true recess periods during which plaintiffs were neither required nor suffered to work by the defendant and were of sufficient length for plaintiffs to leave the premises of defendant for their own personal purposes.
Conclusions of Law.
1. Judgment must be for the defendant. Defendant should recover from plaintiffs all costs and the statutory attorneys’ fees.